Mr. Justice Leech delivered the opinion of the court: The declaration -filed by claimant in this case alleges that on July 1, 1926, he was driving from Chicago • Heights to Streator, Illinois, on State Bond. Bonte No. 17; that while driving toward Streator on said date he collided with William Winkle; that at the time and place of said accident, claimant was driving at a legal and reasonable rate of speed, using all due care and caution for his own safety and the safety of others, on the right hand side of said road; that as a result of said collision it was necessary,- and he did expend in and about the repairing of said car the sum of $424.78; that said William Winkle was an employee of the State of Illinois. A demurrer was filed to this declaration by the Attorney General, which is sustained, as a matter of law. A letter from C. B. Miller, Director of Public Works and Buildings, who investigated this claim, recommends that an award be granted and states that the claim is equitable and just. .We accordingly make an award to claimant of $424.78.